Citation Nr: 1511852	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  02-14 898	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), initially claimed as secondary to posttraumatic stress disorder (PTSD) but now also being claimed as secondary to prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION


The veteran had active military service from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2002 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO denied service connection for ED - which at the time the Veteran was alleging was secondary to his PTSD.

The Board remanded the claim to the RO in November 2003 for further development and consideration.

After receiving the file back from the RO, the Board issued a decision on July 19, 2005, also denying the claim.  That decision later became a final and binding determination based on the evidence then of record when not appealed.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

In July 2009 the Veteran filed a petition to reopen this claim, alleging there was the required new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  the RO denied that petition in October 2009, however, but later granted service connection for prostate cancer in February 2011 and assigned a 100 percent rating, also special monthly compensation (SMC) because the Veteran was housebound (HB), though denied his claim for hypertension.

The Veteran more recently died in March 2012, and in April 2012 the RO granted service connection for the cause of his death, also Chapter 35 Dependents' Educational Assistance (DEA).


But also in April 2012, because of his then recent death, the Board dismissed his pending appeal to also establish his entitlement to service connection for his ED, which he was now alleging to also be secondary to his prostate cancer, not just, as previously alleged, his PTSD.

In January 2013 his widow was substituted in his place for the purpose of continuing his appeal of this ED claim to completion.  A December 2013 letter confirmed the granting of her motion for substitution.

The Appellant-widow's representative, which is the Disabled American Veterans (DAV) rather than The American Legion (AL) that previously represented the Veteran, since has filed December 2014 motions to either VACATE the Board's July 2005 decision denying this ED claim or have it RECONSIDERED.  After considering the representative's argument, the Board is VACATING that prior decision, which in turn renders the RECONSIDERATION motion moot.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

In the recent December 2014 motion of the Appellant-widow's DAV representative, he argued that the Board's July 2005 decision denying this claim of entitlement to service connection for ED should be VACATED, in part, because a VA compensation examiner that had earlier evaluated the Veteran in response to this claim had determined that the Veteran also should have been evaluated by a urologist, which unfortunately was not done before denying this claim.  Therefore, because entitlement to service connection also since has been established for prostate cancer - which was even was rated as totally disabling prior to the Veteran's death - there are now viable grounds for granting service connection for the ED as secondary to the prostate cancer, even if, per chance, it cannot be attributed wholly or partially to the other 
service-connected disability of PTSD.

Accordingly, the July 19, 2005 Board decision denying this ED claim is VACATED.




	                        ____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals




